J-S49012-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

MARK KEITH RICHARDSON

                            Appellant                 No. 3763 EDA 2015


           Appeal from the Judgment of Sentence November 16, 2015
               In the Court of Common Pleas of Delaware County
              Criminal Division at No(s): CP-23-CR-0005941-2015


BEFORE: PANELLA, J., OLSON, J., and STEVENS, P.J.E.*

MEMORANDUM BY PANELLA, J.                               FILED JULY 25, 2016

        Appellant, Mark Keith Richardson, appeals from the judgment of

sentence entered November 16, 2015, in the Court of Common Pleas of

Delaware County. Additionally, Appellant’s court-appointed counsel, Patrick

J. Connors, Esquire, has filed an application to withdraw as counsel pursuant

to Anders v. California, 386 U.S. 738 (1967), and Commonwealth v.

Santiago, 978 A.2d 349 (Pa. 2009). We affirm the judgment of sentence

and grant counsel’s petition to withdraw.

        On November 16, 2015, Appellant entered a negotiated guilty plea to

open lewdness and possession of drug paraphernalia.1 The trial court

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
    18 Pa.C.S.A. § 5901 and 35 P.S. § 780-113(a)(32), respectively.
J-S49012-16



sentenced Appellant, according to the terms of the negotiated plea

agreement, to time served to 12 months’ incarceration for open lewdness,

followed by 12 months’ probation for possession of drug paraphernalia.

Appellant did not file a post-sentence motion challenging his sentence. This

timely appeal followed.

      As noted, Attorney Connors has requested to withdraw and has

submitted an Anders brief in support thereof contending the appeal is

frivolous. The Pennsylvania Supreme Court has articulated the procedure to

be   followed   when   court-appointed    counsel   seeks   to   withdraw     from

representing an appellant on direct appeal.

      [I]n the Anders brief that accompanies court-appointed counsel’s
      petition to withdraw, counsel must: (1) provide a summary of
      the procedural history and facts, with citations to the record;
      (2) refer to anything in the record that counsel believes arguably
      supports the appeal; (3) set forth counsel’s conclusion that the
      appeal is frivolous; and (4) state counsel’s reasons for
      concluding that the appeal is frivolous. Counsel should articulate
      the relevant facts of record, controlling case law, and/or statutes
      on point that have led to the conclusion that the appeal is
      frivolous.

Santiago, 978 A.2d at 361. Once counsel has met his obligations, “it then

becomes the responsibility of the reviewing court to make a full examination

of the proceedings and make an independent judgment to decide whether

the appeal is in fact wholly frivolous.” Id. at 355 n.5 (citation omitted).

      Counsel has complied with the technical requirements of Anders as

articulated in Santiago. Additionally, counsel confirms that he sent a copy

of the Anders brief to Appellant, as well as a letter explaining that Appellant


                                      -2-
J-S49012-16


has the right to proceed pro se or the right to retain new counsel. Counsel

has appropriately appended a copy of the letter to the motion to withdraw.

See Commonwealth v. Daniels, 999 A.2d 5990, 594 (Pa. Super. 2010);

Commonwealth v. Millisock, 873 A.2d 748 (Pa. Super. 2005). Appellant

has not filed a response to the petition.

      We now proceed to examine the issue counsel sets forth in the Anders

brief: “Whether the [l]ower [c]ourt erred when it accepted the present plea

of guilt and imposed the negotiated sentence without inquiring into Mr.

Richardson’s background?” Anders Brief at 1.

      Turning to the merits, we observe that “[t]he entry of a guilty plea

constitutes a waiver of all defects and defenses except lack of jurisdiction,

invalidity of the plea, and illegality of the sentence.” Commonwealth v.

Main, 6 A.3d 1026, 1028 (Pa. Super. 2010) (citation omitted). Furthermore,

Appellant may not challenge the discretionary aspects of the sentence,

where the terms of the sentence were made part of the negotiated plea. See

Commonwealth v. Baney, 860 A.2d 127, 131 (Pa. Super. 2004).

      Here, the trial court imposed the recommended sentence that

Appellant negotiated with the Commonwealth.

      When a negotiated plea includes sentencing terms (or, more
      properly, the Commonwealth’s commitment to recommend a
      certain sentence), the defendant’s knowing and voluntary
      acceptance of those terms rightly extinguishes the ability to
      challenge a sentence the defendant knew was a proper
      consequence of his plea.

Commonwealth v. Eisenberg, 98 A.3d 1268, 1276 (Pa. 2014).


                                     -3-
J-S49012-16



     Counsel is thus correct that Appellant’s challenge to the trial court's

imposition of the negotiated sentence is frivolous. After all, Appellant

received exactly what he expressly bargained for.

     Our independent review of the record does not reveal any non-

frivolous arguments available to Appellant. We therefore affirm the judgment

of sentence and grant counsel's petition to withdraw.

     Judgment of sentence affirmed. Petition to withdraw granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/25/2016




                                    -4-